People v De Los Santos (2019 NY Slip Op 05188)





People v Santos


2019 NY Slip Op 05188


Decided on June 27, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 27, 2019

Renwick, J.P., Gische, Kapnick, Singh, JJ.


6881 618/17 -1245

[*1]The People of The State of New York, Respondent,
vRonald De Los Santos, Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Laura A. Ward, J.), rendered June 12, 2017,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and a decision and order of this Court having been entered on June 14, 2018, holding the appeal in abeyance (162 AD3d 506), and upon the motion of the defendant to withdraw the appeal,
The motion is granted and it is unanimously ordered that the said appeal is deemed withdrawn.
ENTERED: JUNE 27, 2019
CLERK